Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of February 28,
2017 to the Credit Agreement dated as of December 4, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), between Box, Inc., a Delaware corporation (“Borrower”), and
HSBC Bank USA, National Association, a national banking association (the
“Lender”).

W I T N E S S E T H:

WHEREAS, Section 8.01 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by Borrower and Lender; and

WHEREAS, Borrower and Lender have agreed to amend certain provisions of the
Credit Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

SECTION 2. Amendments.

(a)    Section 1.01 (Defined Terms).

(i)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and substituting the following
therefor:

“‘Maturity Date’:    December 4, 2018.”

(b)    Section 6.02 (Negative Covenants).

(i)    Section 6.02(b)(ii) of the Credit Agreement is hereby amended by deleting
it in its entirety and substituting the following therefor:

“(ii)    Capital Leases and Debt incurred to finance the acquisition,
construction or improvement of any equipment or capital assets in an aggregate
principal amount not to exceed $65,000,000 at any time outstanding.”

SECTION 3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
choice of law principles which would result in the application of the law of
another jurisdiction.



--------------------------------------------------------------------------------

SECTION 4. Effectiveness. This Amendment shall become effective on the date when
each of Borrower and Lender shall have duly executed this Amendment.

SECTION 5. Borrower’s Representations and Warranties. In order to induce Lender
to enter into this Amendment and to amend the Credit Agreement in the manner
provided herein, Borrower represents and warrants to Lender that the following
statements are true, correct and complete:

(a)    Corporate Power and Authority. Borrower has all requisite corporate power
and authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement”).

(b)    Authorization. The execution, delivery and performance by Borrower of the
Amended Agreement are within Borrower’s corporate powers, and have been duly
authorized by all necessary corporate action.

(c)    No Conflict. The execution and delivery by Borrower of this Amendment and
the performance by Borrower of the Amended Agreement do not and will not
(i) violate Borrower’s charter, by-laws or other organizational document,
(ii) violate any law or regulation (including Regulations T, U and X) applicable
to Borrower or any order, judgment or decree of any court or governmental agency
body binding on Borrower, (iii) result in a breach of or a default under, or
result in or require the imposition of a Lien pursuant to any contract binding
on Borrower, except to the extent the foregoing could not reasonably be expected
to have a Material Adverse Effect, or (iv) violate any material agreement as to
which Borrower is a party, except to the extent such violation could not
reasonably be expected to result in the termination of such material agreement
or otherwise have a Material Adverse Effect.

(d)    Governmental Consents. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of the Amended Agreement do not and
will not require any authorization or approval or other action by, nor notice to
or filing with, any governmental authority or regulatory body.

(e)    Binding Obligation. This Amendment has been duly executed and delivered
by Borrower and this Amendment and the Amended Agreement constitute the binding
obligations of Borrower, enforceable in accordance with its terms, except in
each case as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

(f)    Absence of Default. No event or condition has occurred and is continuing
or will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Potential Event of
Default.

SECTION 6    Miscellaneous. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto

 

2



--------------------------------------------------------------------------------

and hereto were upon the same instrument. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement. Except as expressly set forth
herein, this Amendment shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

SECTION 7    Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in Section 8.05 of the Credit Agreement incurred by Lender
and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Borrower.

[Remainder of this page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BOX, INC. By:  

/s/ Dylan Smith

Name:   Dylan Smith Title:   Chief Financial Officer HSBC BANK USA, NATIONAL
ASSOCIATION By:  

/s/ Vanessa Printz

Name:   Vanessa Printz Title:   Vice President

[Signature Page to Amendment No. 2 to Credit Agreement]